DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tip receiving recess….to capture a bulbous tip…from translating past the distally orienting tip receiving recess (Claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The Examiner does not suggest Applicant amend the drawings. Please see Specification Objection on Page 3, below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed June 9, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Regarding claim 1, the phrase “tip receiving recess…to capture a bulbous distal tip…from translating past the distally oriented tip receiving recess” is new matter. Para 0072 of the disclosure provides support for the operator placing the bulbous tip in the recess, but there are no details to how the tip is prevented from translating past the distally oriented tip receiving recess. In other words, is there a structure on the cutting device which prevents the tip from translating or does the operator hold the tip in a desired location to prevent the tip from translating past the receiving recess? Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as -failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons set forth in the Specification Objection above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 16, the phrase “wherein the bulbous distal tip is configured to prevent the distal portion of the shaft from otherwise traversing a sinus ostium or an isthmus between a Eustachian tube and a middle ear, wherein the distal portion of the shaft is configured to traverse the sinus ostium in the absence of the bulbous distal tip” is indefinite. The claim limitations directed to the bulbous tip and the shaft and further recites limitations which exclude the bulbous tip, which brings forth ambiguity. The claim should either 1) establish a nexus between the bulbous distal tip and the absence of the bulbous tip or 2) delete the limitation directed to the absence of the bulbous tip or 3) claim the absence of the bulbous distal tip in the alternative. An example of establishing a nexus between the bulbus distal tip and the absence of the bulbous tip is as follows: 
(iii) a bulbous distal tip secured to the shaft at a location distal to the dilator, wherein the bulbous distal tip is configured to prevent the distal portion of the shaft from otherwise traversing a sinus ostium or an isthmus between a Eustachian tube and a middle ear;
and (b) a cutting instrument, the cutting instrument comprising: 
(i) a base housing, the base housing defining:
(A) a support surface configured to support the distal portion of the shaft, and 
(B) a tip receiving recess configured to receive the bulbous tip while the support surface supports the distal portion of the shaft, 
(ii) an actuator movably coupled with the base housing, and 
(iii) a blade secured to the actuator, wherein the actuator is operable to drive the blade to sever the bulbous distal tip from the shaft while the support surface supports the distal portion of the shaft and while the bulbous tip is received in the tip receiving recess-, and
(iv) the distal portion of the shaft is configured to traverse the sinus ostium after severing the bulbous distal tip from the shaft.
This proposed language is merely a suggestion; however, similar language should be used to properly establish a nexus between the bulbous distal tip and the absence of the bulbous distal tip. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Application Publication No. 20070175048 to Holley et al. in view of US Patent Application Publication No. 20160287059 to Ha et al.
In re claim 1, Holley teaches an apparatus comprising: 
(a) base housing (600) defining: 
(i) an upwardly presented support surface (see Annotated Figure 8, below), and 
(ii) a distally oriented tip receiving recess (604), wherein the distally oriented tip receiving recess is sized and configured to capture a bulbous distal tip of a dilation catheter (Para 0035) from translating past the distally oriented tip receiving recess; 
(b) an actuator (606) movably coupled with the base housing; and 
(c) a blade (608) secured to the actuator, wherein the actuator is operable to move the blade downwardly relative to the base housing, wherein the blade is configured to sever a portion of a dilation catheter along a plane longitudinally interposed between the support surface and the tip receiving recess to thereby sever the bulbous distal tip of the dilation catheter in response to movement of the actuator relative to the base housing (Fig. 8).
The Examiner has interpreted that the operator controls the position of the bulbous tip to prevent it from translating past the distally oriented tip receiving recess.
It has been interpreted the various diameters of Holley are sized and configured to capture a bulbous tip, since the device of Holley can be used for cutting catheters and various other medical devices; however, in the event one may argue the recess is not sized and configured to capture a bulbous tip, Ha teaches a catheter having a bulbous tip with a diameter between 2 and 3mm (Para 0064).
It would have been obvious to one having skill in the art before the effective filing date of the invention to size and shape the diameter of the opening of Holley (which receives catheters and other medical devices) to have a diameter greater than 2mm to 3mm as taught by Ha to provide clean straight or linear cuts to the catheter tube which reduces the potential for accidents (Para 0034).


    PNG
    media_image1.png
    275
    562
    media_image1.png
    Greyscale


In re claim 2, Holley teaches the upwardly presented support surface defines a downwardly extending support recess (Fig. 8, the blade is disposed in the support recess, which extends the length of the housing), wherein the downwardly extending support recess is positioned to correspond with the distally oriented tip receiving recess (Fig. 8).
In re claim 5, Holley teaches wherein the actuator (606) is operable to translate downwardly relative to the base housing (602) to thereby drive the blade downwardly relative to the base housing.
In re claim 10, Holley teaches wherein the blade (608) includes a sharp edge, wherein the sharp edge is configured to traverse an axis extending proximally from the distally oriented tip receiving recess.
In re claim 11, Holley teaches wherein the base housing (602) and the actuator (606) are configured to shield the sharp edge of the blade (Fig. 8).
In re claim 13, Holley in view of Ha teach further comprising a dilation catheter having a bulbous tip, the bulbous tip being configured to fit in the distally oriented tip receiving recess of the base housing.

In re claim 14, Holley in view of Ha teach wherein the bulbous tip is configured to fit in a medial region of a Eustachian tube of a human patient, wherein the bulbous tip is configured to not pass through an isthmus of a Eustachian tube of a human patient (Para 0064, Ha).
In re claim 15, wherein a distal portion of the dilation catheter that is proximal to the bulbous distal tip is configured to pass through an ostium of a paranasal sinus of a human patient.
The Examiner notes, the preamble is directed to an apparatus. While there are positive recitations of the bulbous tip throughout the claims, the distal portion has not been positively recited.

In re claim 1, Holley teaches an apparatus comprising: 
(a) base housing (702) defining: 
(i) an upwardly presented support surface (706,708), and 
(ii) a distally oriented tip receiving recess (724), wherein the distally oriented tip receiving recess is sized and configured to capture a bulbous distal tip of a catheter (Para 0035) from translating past the distally oriented tip receiving recess; 
(b) an actuator (734) movably coupled with the base housing; and 
(c) a blade (736) secured to the actuator, wherein the actuator is operable to move the blade downwardly relative to the base housing, wherein the blade is configured to sever a portion of a dilation catheter along a plane longitudinally interposed between the support surface and the tip receiving recess to thereby sever the bulbous distal tip of the dilation catheter in response to movement of the actuator relative to the base housing.
It has been interpreted the various diameters of Holley are sized and configured to capture a bulbous tip, since the device of Holley can be used for cutting catheters and various other medical devices; however, in the event one may argue the recess is not sized and configured to capture a bulbous tip, Ha teaches a catheter having a bulbous tip with a diameter between 2 and 3mm (Para 0064).
It would have been obvious to one having skill in the art before the effective filing date of the invention to size and shape the diameter of the opening of Holley (which receives catheters and other medical devices) to have a diameter greater than 2mm to 3mm as taught by Ha to provide clean straight or linear cuts to the catheter tube which reduces the potential for accidents (Para 0034).

In re claim 2, Holley teaches the upwardly presented support surface defines a downwardly extending support recess (Fig. 11, the blade is disposed in the support recess, which extends the length of the housing), wherein the downwardly extending support recess is positioned to correspond with the distally oriented tip receiving recess (Fig. 11).
In re claim 3, Holley teaches the downwardly extending support recess has a generally U-shaped profile (Fig. 11, the housing and the recessed portion both have a generally U-shaped profile).
In re claim 4, Holley teaches wherein the actuator defines an upwardly extending lower recess (740 has an upward dimension that corresponds with the support recess), wherein the upwardly extending lower recess is positioned to correspond with the downwardly extending support recess.
In re claim 12, Holley wherein the blade defines one (738) opening, wherein the actuator defines at least one boss (730) configured to fit in the one opening to thereby secure the blade relative to the actuator.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Holley in view Ha, as applied to the above claims, and in further view of US Patent No. 5,992,022 to Carrera.
In re claim 6, Holley teaches an actuator, but does not teach the actuator comprises a flange configured for engagement by an operator to drive the actuator down relative to the base housing.
Carrera teaches an actuator (30) having a flange (Fig. 1, there is a portion of the actuator that overhangs another portion, creating a flange) configured for engagement by an operator to drive the actuator down relative to the base housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the actuator of the embodiment to Figure 8 of Holley with a flange as taught by Carrera to provide the operator with a edge to grip to stabilize the device while driving the blade into the workpiece to obtain a desired cut in a desired location.

Regarding claims 7-9, embodiment to Figure 8 of Holley teaches an actuator reciprocating in a base, but does not teach wherein the base housing further includes a pair of lateral channels, wherein the lateral channels of the base housing are configured to receive corresponding lateral portions of the actuator, the lateral portions of the actuator comprise latch arms configured to fit in the lateral channels of the base housing, wherein each latch arm comprises a latch head, wherein each lateral channel comprises a retainer boss, wherein the retainer bosses are configured to cooperate with the latch heads to restrict upward movement of the actuator relative to the base housing.
Carrera teaches the base housing further includes a pair of lateral channels (5), wherein the lateral channels of the base housing are configured to receive corresponding lateral portions of the actuator (8,31), the lateral portions of the actuator comprise latch arms (6) configured to fit in the lateral channels (5) of the base housing, wherein each latch arm comprises a latch head (7), wherein each lateral channel comprises a retainer boss (see Annotated Figure 1, below), wherein the retainer bosses are configured to cooperate with the latch heads to restrict upward movement of the actuator relative to the base housing.

    PNG
    media_image2.png
    356
    377
    media_image2.png
    Greyscale




Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Holley in view of Ha.
In re claim 16, embodiment 8 to Holly teaches, an apparatus, comprising: 
(a) a catheter (Para 0035), and 
(b) a cutting instrument, the cutting instrument comprising: (i) a base housing (602), the base housing defining:
(A) a support surface (housing 602 has support surfaces which are configure to hold and support the shaft during cutting) configured to support the distal portion of the shaft, and 
(B) a tip receiving recess (604) configured to receive the tip while the support surface supports the distal portion of the shaft, 
(ii) an actuator (606) movably coupled with the base housing, and 
(iii) a blade (608) secured to the actuator, wherein the actuator is operable to drive the blade to sever the distal tip from the shaft while the support surface supports the distal portion of the shaft and while the tip is received in the tip receiving recess.
	Regarding claim 16, Holley teaches a catheter, but does not teach a dilation catheter comprising, a shaft, a dilator at a distal portion of the shaft, a bulbous distal tip secured to the shaft at a location distal to the dilator, wherein the bulbous distal tip is configured to prevent the distal portion of the shaft from otherwise traversing a sinus ostium or an isthmus between a Eustachian tube and a middle ear, wherein the distal portion of the shaft is configured to traverse the sinus ostium in the absence of the bulbous distal tip.
	Ha teaches a dilation catheter comprising, a shaft (202), a dilator (204) at a distal portion of the shaft, a bulbous distal tip (212) secured to the shaft at a location distal to the dilator, wherein the bulbous distal tip is configured to prevent the distal portion of the shaft from otherwise traversing a sinus ostium or an isthmus between a Eustachian tube and a middle ear (Para 0066).
Referring to alternative embodiment to Figure 4, Ha teaches wherein the distal portion of the shaft is configured to traverse the sinus ostium in the absence of the bulbous distal tip (Para 0131).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the cutting device of Holley to cut the tip of a dilation catheter as taught by Ha to an appropriate size to reduce the risk of accidental dislodgement and/or severe injury because of the external portion of the catheter (Para 0006, Holley). Cutting the catheter to an appropriate size reduces the patient’s risk for local and systematic infectious complications (Para 0006, Holley).
In re claim 17, modified Holley teaches wherein the support surface (housing 602 has support surfaces which are configure to hold and support the shaft during cutting, Holley) is upwardly presented, wherein the actuator (606, Holley) is operable to move downwardly relative to the base housing to thereby drive the blade to sever the bulbous distal tip from the shaft.

Allowable Subject Matter
Claims 18, 19, and 21 are allowed.
Vale (US PGPUB 20210315599) teaches cutting a catheter into various shapes to prevent the guide wire from entering and damaging small vessels. While the catheter of Vale does not mention use in an Eusthachian tube, it does provide evidence of cutting and shaping catheters to perform a specific function. The subject matter not found was a single catheter used to dilate an Eustachian tube, cutting the distal end after using it to dilate an Eustachian tube, removing the distal tip and using the same catheter to dilate a paranasal sinus after removing the distal end.



Response to Arguments
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/            Primary Examiner, Art Unit 3724